Exhibit PETROLEUM DEVELOPMENT CORPORATION Statement of Computation of Ratio of Earnings to Fixed Charges Nine Months Ended September30, Year Ended December31, 2009 2008 2007 2006 2005 2004 (dollars in thousands) Earnings Income (loss ) from continuing operations before income taxes $ (102,604 ) $ 168,221 $ 42,631 $ 379,800 $ 51,918 $ 35,001 Fixed charges (see below) 28,340 31,583 12,796 4,187 317 338 Amortization of capitalized interest 766 744 366 52 - - Interest capitalized (733 ) (2,618 ) (3,023 ) (1,620 ) - - Total adjusted earnings (loss) available for fixed charges $ (74,231 ) $ 197,930 $ 52,770 $ 382,419 $ 52,235 $ 35,339 Fixed Charges Interest and debt expense (a) $ 27,024 $ 28,132 $ 9,279 $ 2,443 $ 217 $ 238 Interest capitalized 733 2,618 3,023 1,620 - - Interest component of rental expense (b) 583 833 494 124 100 100 Total fixed charges $ 28,340 $ 31,583 $ 12,796 $ 4,187 $ 317 $ 338 Ratio of Earnings to Fixed Charges - (c) 6.3 x 4.1 x 91.3 x 164.8 x 104.6 x (a) Represents interest expense on long-term debt and amortization of debt discount and issuance costs. (b) Represents the portion of rental expense which we believe represents an interest component. (c) For the nine months ended September 30, 2009, earnings were insufficient to cover total fixed charges by $102.6 million.
